Slip Op. 99 - 80

           UNITED STATES COURT OF INTERNATIONAL TRADE

               BEFORE:   RICHARD W. GOLDBERG, JUDGE


MICRON TECHNOLOGY, INC.,           
                                   
                    Plaintiff,     
                                   
               v.                  
                                   
THE UNITED STATES,                 
                                   
                    Defendant,              Court No. 96-06-01529
                                   
               and                 
                                   
LG SEMICON CO. LTD., and           
LG SEMICON AMERICA, INC.           
                                   
          Defendant-Intervenor.    
                                   


                          JUDGMENT ORDER


     Upon consideration of the Department of Commerce,
International Trade Administration’s Final Results of
Redetermination Pursuant to Court Remand, Micron Technology, Inc.
v. United States, Slip Op. 99-51 (June 16, 1999), July 16, 1999
("Remand Results"), and all other papers filed herein, and no
parties having filed comments regarding the Remand Results, it is
hereby


     ORDERED that the Remand Results are sustained in all
respects; and it is further
     ORDERED that, all other issues having been previously
decided in this case, judgment is entered in accordance with the
Court’s opinions in Micron Technology, Inc. v. United States, 23
CIT __, 44 F. Supp.2d 216 (1999), and Micron Technology, Inc. v.
United States, No. 96-06-01529, Slip Op. 99-51 (CIT June 16,
1999).




                                  ______________________________

                                       Richard W. Goldberg
                                             JUDGE


Dated: August 13, 1999
       New York, New York.